Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CIVIL CASE NO.


  UNITED STATES OF AMERICA,                 )
                                            )
                                            )
        Plaintiff,                          )
                                            )
                                            )
  v.                                        )           DEMAND FOR JURY TRIAL
                                            )           Injunctive Relief Sought
  BRISAS DEL MAR LTD PARTNERSHIP,           )
  BRISAS DEL MAR LLC,                       )
  GATEHOUSE MANAGEMENT INC.,                )
   and                                      )
  LIDICET HERNANDEZ                         )
                                            )
                                            )
        Defendants.                         )
  __________________________________________)


                                       COMPLAINT

           The United States of America (“United States”) alleges as follows:

                                              I.

                               NATURE OF THE ACTION

           1.    This action is brought by the United States of America to enforce the

  Fair Housing Act, 42 U.S.C. § 3601, et seq. It is brought under 42 U.S.C. § 3612(o)

  on behalf of Arman Mehrani, hereinafter referred to as “the Complainant,” following

  an investigation and charge of discrimination by the Department of Housing and

  Urban Development (“HUD”) and Defendants’ election to proceed in federal district

  court.
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 2 of 11




                                            II.

                            JURISDICTION AND VENUE
        2.     This Court has jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331 and 1345, and 42 U.S.C. § 3612 (o).

        3.     Venue is proper under 28 U.S.C. § 1391(b), because (1) the claims

  alleged herein arose in the Southern District of Florida; and (2) the property that is

  the subject of this complaint is located in the Southern District of Florida.

                                            III.

                 THE PARTIES AND THE SUBJECT PROPERTY

        4.     Plaintiff is the United States of America.

        5.     Defendant Brisas del Mar LTD Partnership is a domestic limited

  partnership organized under the laws of the State of Florida.

        6.     Defendant Brisas del Mar LTD Partnership owns the subject property

  Brisas del Mar, located at 556 West Flagler Street, Miami-Dade County, Florida.

        7.     Defendant Brisas del Mar, LLC is a limited liability company

  organized under the laws of the Commonwealth of Massachusetts and registered in

  the State of Florida. At all times relevant to the complaint, Defendant Brisas del

  Mar, LLC served as the general partner of Brisas del Mar LTD Partnership.

        8.     Defendant Gatehouse Management, Inc. is a for-profit corporation

  organized under the laws of the Commonwealth of Massachusetts and registered in

  the State of Florida. At all times relevant to the complaint, Defendant Gatehouse

  Management, Inc. served as the property manager for Brisas del Mar.
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 3 of 11




        9.     Defendant Lidicet Hernandez is a resident of Florida and an employee

  of Defendant Gatehouse Management, Inc. At all times relevant to the complaint,

  Defendant Hernandez was employed as a leasing agent at Brisas del Mar.

  Defendant Hernandez participated in the day-to-day operations of Brisas del Mar,

  including but not limited to, engaging with prospective residents seeking housing,

  monitoring and managing housing availability and waiting lists, screening

  prospective residents for minimum income eligibility requirements, approving and

  denying rental applications, and processing lease renewals.

        10.    Defendant Hernandez was acting within the course and scope of her

  employment with respect to her actions described herein.

        11.    Brisas del Mar is a “dwelling” within the meaning of the FHA, 42

  U.S.C. § 3602(b).

                                          IV.

                             FACTUAL ALLEGATIONS

        12.    Brisas del Mar is an apartment building, consisting of 160 units (128

  one-bedroom units and 32 two-bedroom units), located at 556 West Flagler Street,

  Miami, Florida. Brisas del Mar offers affordable housing to low- and moderate-

  income individuals ages fifty-five (55) and older under the federal Low-Income

  Housing Tax Credit Program.

        13.    Prospective residents must meet a minimum income requirement to

  rent a unit at Brisas del Mar. At all relevant times, the minimum income

  requirement to rent a one-bedroom unit at Brisas del Mar was $14,910 a year.
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 4 of 11




        14.      Defendants advertise the availability of rental units primarily through

  their website and provide availability information to walk-ins or to potential

  applicants calling by phone.

        15.      Prospective renters must apply for a rental unit in person. All

  applicants must meet the minimum income requirement or must be granted a

  waiver. Qualified applicants are placed on a waiting list until a unit that meets

  their qualifying income range becomes available to rent.

        16.      At all times relevant to the complaint, all tenants residing at Brisas

  del Mar were of Hispanic national origin, and all prospective tenants on the waiting

  list were of Hispanic national origin.

        17.      Complainant Arman Mehrani is a male of Iranian national origin. At

  all times relevant to the complaint, Mr. Mehrani was over 55 years of age, met the

  minimum income requirement of at least $14,910, and was qualified to rent a one-

  bedroom apartment at Brisas del Mar.

        18.      In early 2019, Mr. Mehrani went to Brisas del Mar to obtain general

  information about renting a one-bedroom unit. While there, Mr. Mehrani met with

  Norka Isamberth, the onsite property manager, who provided him with a property

  brochure and a written notice advising of Brisas del Mar’s rental fees and income

  qualification guidelines. In addition, Ms. Isamberth advised Mr. Mehrani that

  Defendant Hernandez would assist him further with submitting a rental

  application.
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 5 of 11




        19.    Thereafter, on or about July 16, 2019, Mr. Mehrani visited Brisas del

  Mar to submit a rental application. He encountered Defendant Hernandez in the

  building’s leasing office and stated that he was there to apply for a rental unit.

        20.    Defendant Hernandez told Mr. Mehrani that it was not the correct

  “protocol” for him to apply as a “walk-in,” took his name and gave him a phone

  appointment for the next day at a designated time to schedule an in-person

  appointment.

        21.      A review of the HUD file revealed instances where Hispanic “walk-in”

  applicants were provided an in-person appointment to apply for a rental unit,

  without being asked to call back later to schedule the appointment.

        22.    On or about July 17, 2019, Mr. Mehrani called Defendant Hernandez

  at the time she requested, but there was no answer. Mr. Mehrani continued to call

  Defendant Hernandez several times that day, but she did not answer.

        23.    On or about July 18, 2019, Mr. Mehrani finally reached Defendant

  Hernandez after he called her from a different telephone number (his Google phone

  number).

        24.    During that phone conversation, Mr. Mehrani told Defendant

  Hernandez that he was 57 years old, low-income, and interested in applying for a

  rental unit. Defendant Hernandez told Mr. Mehrani that there were no available

  rental units and that Brisas del Mar had a waiting list. Despite hearing this

  information, Mr. Mehrani asked Defendant Hernandez to schedule an appointment.
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 6 of 11




        25.    Defendant Hernandez continued to resist scheduling Mr. Mehrani for

  an appointment, and she became agitated when Mr. Mehrani accused her of

  treating him unfairly.

        26.    Mr. Mehrani persisted in his request for an appointment, and finally

  Defendant Hernandez scheduled him for an appointment on July 25, 2019.

        27.    Mr. Mehrani believed that Defendant Hernandez was not willing to

  rent to him because of his national origin, based upon her tone of voice and remarks

  during their telephone conversation on July 18, 2019, and her refusal to schedule

  him for an in-person appointment during his earlier visit to the property on July 16,

  2019. Therefore, Mr. Mehrani did not attend the appointment on July 25, 2019.

        28.    On October 15, 2019, as part of the administrative process described in

  Section V below, counsel for the defendants sent HUD a letter stating that Mr.

  Mehrani made $9,252 per year and did not meet the minimum income

  requirements.

        29.    Between January 1, 2018 and January 7, 2020, at least ten (10)

  tenants moved into the subject property who had income levels below the minimum

  income for their unit, including one tenant whose income was 48% of the minimum

  income requirement. All ten (10) of these tenants were Hispanic.

        30.    In fact, the defendants never asked Mr. Mehrani for any

  documentation of his income, which would have shown that he did, in fact, meet the

  minimum income requirement.
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 7 of 11




                                            V.
                         HUD ADMINISTRATIVE PROCESS

        31.    On September 12, 2019, Mr. Mehrani filed a complaint of

  discrimination against Brisas del Mar, LLC, Brisas del Mar LTD Partnership, and

  Gatehouse Management, Inc. with the U.S. Department of Housing and Urban

  Development (“HUD”). On February 11, 2021, the complaint was amended to add

  Defendant Hernandez.

        32.    In accordance with 42 U.S.C. § 3610(a) and (b), HUD investigated the

  complaint, attempted conciliation without success, and prepared a final

  investigative report. Based on the information gathered in the course of this

  investigation, the Secretary determined, under 42 U.S.C. § 3610(g), that reasonable

  cause existed to believe that Defendants had violated the Fair Housing Act.

  Accordingly, on April 5, 2021, the Secretary issued a Determination of Reasonable

  Cause and Charge of Discrimination (“the Charge”) against Defendants.

        33.    On April 19, 2021, Defendants elected to have the claims asserted in

  the Charge resolved in a civil action under 42 U.S.C. § 3612(a).

        34.    The Secretary subsequently authorized the Attorney General to file

  this action on behalf of Mr. Mehrani under 42 U.S.C. § 3612(o).

        35.    The United States and Defendants entered into a written tolling

  agreement extending the deadline for the United States to file a civil action in this

  matter until July 19, 2021.
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 8 of 11




                                           VI.

                            FAIR HOUSING ACT CLAIMS

                                        COUNT I

          Refusal to Negotiate or Otherwise Make A Unit Unavailable
                               42 U.S.C. § 3604(a)

        36.    Plaintiff realleges and incorporates by reference the allegations set

  forth in paragraphs 1 through 35, above.

        37.    Defendant Hernandez’s actions constitute a refusal to negotiate for the

  rental of, or otherwise making unavailable or denying a dwelling to Mr. Mehrani

  because of his national origin, in violation of the Fair Housing Act, 42 U.S.C.

  § 3604(a).

        38.    Defendant Hernandez’s discriminatory conduct was within the scope of

  her employment and authority to act on behalf of Defendants Brisas del Mar LTD

  Partnership, Brisas del Mar LLC, and Gatehouse Management, Inc.

        39.    Therefore, Defendants Brisas del Mar LTD Partnership, Brisas del

  Mar LLC, and Gatehouse Management, Inc. are vicariously liable for discrimination

  against the complainant, Mr. Mehrani, in violation of the Fair Housing Act, 42

  U.S.C. § 3604(a).

        40.    As a result of the Defendants’ conduct, Mr. Mehrani has been injured

  and is an “aggrieved person” as defined by 42 U.S.C. § 3602(i)(1).
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 9 of 11




                                        COUNT II

              Discrimination in the Terms, Conditions, or Privileges
                             of Rental of a Dwelling
                                42 U.S.C. § 3604(b)

        41.    Plaintiff realleges and incorporates by reference the allegations set

  forth in paragraphs 1 through 35, above.

        42.    Defendant Hernandez’s actions constitute discrimination in the terms,

  conditions, or privileges of rental of a dwelling, because of national origin, in

  violation of the Fair Housing Act, 42 U.S.C. § 3604(b).

        43.    Defendant Hernandez’s discriminatory conduct was made within the

  scope of her employment and authority to act on behalf of Defendants Brisas del

  Mar LTD Partnership, Brisas del Mar LLC, and Gatehouse Management, Inc..

        44.    Defendants Brisas del Mar LTD Partnership, Brisas del Mar LLC, and

  Gatehouse Management, Inc. are vicariously liable for discrimination against the

  complainant, Mr. Mehrani, in violation of the Fair Housing Act, 42 U.S.C. § 3604(b).

        45.    As a result of the Defendants’ conduct, Mr. Mehrani has been injured

  and is an “aggrieved person” as defined by 42 U.S.C. § 3602(i)(1).

        WHEREFORE, the United States prays that the Court enter an order that:
        a.     Declares that the Defendants’ discriminatory conduct violates the Fair

               Housing Act;

        b.     Enjoins the Defendants, their agents, employees, successors, and all

               other persons in active concert or participation with any of them, from

               discriminating against any person based on national origin in any

               aspect of a rental transaction, in violation of 42 U.S.C. § 3604;
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 10 of 11




         c.    Orders Defendants to take such actions as may be necessary to prevent

               the recurrence of any discriminatory conduct in the future and to

               eliminate, to the extent practicable, the effects of their unlawful

               conduct, including implementing policies and procedures to ensure

               that no applicants or residents are discriminated against because of

               national origin;

         d.    Awards monetary damages to Mr. Mehrani in accordance with 42

               U.S.C. §§ 3612(o)(3) and 3613(c); and

         e.    Awards such additional relief as the interests of justice may require.

                                           VII.

                             DEMAND FOR JURY TRIAL

         The United States hereby demands a trial by jury of all issues so triable
Case 1:21-cv-23154-XXXX Document 1 Entered on FLSD Docket 08/31/2021 Page 11 of 11




         pursuant to Rule 38 of the Federal Rules of Civil Procedure.



   Dated: August 31, 2021                Respectfully submitted,

                                         JUAN ANTONIO GONZALEZ
                                         ACTING UNITED STATES ATTORNEY


                                   By:   /s/ Chantel R. Doakes____________
                                         CHANTEL R. DOAKES
                                         Assistant United States Attorney
                                         Florida Bar No: 0118626
                                         United States Attorney’s Office
                                         99 N.E. 4th Street, Suite 300
                                         Miami, Florida 33132
                                         Tel. No: (305) 961-9353
                                         Email: Chantel.Doakes@usdoj.gov


                                   By:   /s/ Veronica Harrell-James____________
                                         VERONICA HARRELL-JAMES
                                         Assistant United States Attorney
                                         Florida Bar No. 644791
                                         United States Attorney’s Office
                                         99 N.E. 4th Street, Suite 300
                                         Miami, Florida 33132
                                         Tel: (305) 961-9327
                                         Email: Veronica.Harrell-James@usdoj.gov
